ORDER OF REMAND
UPON REVIEW of the Tribal Court record and specifically the child support order, issued August 20, 1998, this Court finds:
1. The Tribal Court child support order # 543, dated August 20, 1998, fails to disclose the basis for the “balance owed” of $17,485.01, as shown in paragraph 3 of the Court’s order. Further, after a careful reading of the Tribal Court’s order, the meaning of the term “additional payments” as used by the Court in paragraphs 2 and 3, cannot be determined.
2. There are presently contempt charges against appellant based upon Child Support Order # 543. These charges are on appeal in FPCOA # 323, and good cause appearing;
IT IS NOW THEREFORE, THE ORDER OF THIS COURT THAT:
1. The matter is remanded to the Tribal Court for the purpose of determining the basis of the $17,485.01 balance referred to in paragraph 3 and for clarification as to the meaning of ‘additional payments’ as referred to in paragraphs 2 and 3 of Child Support Order # 543, dated August 20, 1998. If necessary, a transcript of the hearing on August 18, 1998, shall be prepared to assist the Tribal Court. Such transcript may be limited to the specific portions that are necessary for the Tribal Court to comply with this Order. If the Tribal Court determines that a transcript is necessary a request for such transcript shall be made within 10 days of this order. Further, such transcript shall be completed and delivered to the Tribal Court within 15 days of the request therefore.
2. FPCOA # 323 shall be held in abeyance pending receipt of the Tribal Court’s compliance with this Order.
*3463. Due to the priority given this matter in our Order of December 1, 2000, the Tribal Court shall return its findings to this Court not later than December 21, 2001.
4. The Clerk of this Court shall insure that proper service of this order is made on Thomas Brown and Mazie Ogle and shall file Certificates of Service in this matter no later than November 7, 2001.